Exhibit 99.2 Cambium Learning Group, Inc. Third Quarter 2015 Earnings Conference Call November 12, 2015 Cambium Learning Group – Third Quarter 2015 Earnings Conference Call, November 12, 2015 C O R P O R A T E P A R T I C I P A N T S Scott McWhorter, General Counsel and Corporate Secretary John Campbell, Chief Executive Officer Barbara Benson, Chief Financial Officer C O N F E R E N C E C A L L P A R T I C I P A N T S Neil Weiner, Foxhill Capital Partners, LLC P R E S E N T A T I O N Operator: Good day ladies and gentlemen and welcome to the Cambium Learning Group Third Quarter 2015 Earnings Conference Call.At this time, all participants are in a listen-only mode.Later we will conduct a question-and-answer session and instructions will follow at that time.If you require Operator assistance during the program, please press the star, then zero on your touchtone telephone.As a reminder, today's conference is being recorded. I would now like to introduce today's first conference speaker, Mr. Scott McWhorter, General Counsel.You may begin, sir. Scott McWhorter: Thank you, and welcome everyone to Cambium Learning Group's Third Quarter 2015 Earnings Conference Call.I’m Scott McWhorter, Cambium's General Counsel.With me today are John Campbell, Cambium Learning’s Chief Executive Officer; and Barbara Benson, Chief Financial Officer. Statements made on this call, including those during the question-and-answer session, may contain forward-looking statements that are subject to risks and uncertainties.Please refer to the Safe Harbor statement included in today’s press release, as well as Cambium Learning Group’s periodic filings with the SEC for a complete discussion of the risks and uncertainties that could cause actual results to differ materially from those expressed today. We will be discussing certain non-GAAP financial results, including Bookings, Adjusted EBITDA and Cash Income.The press release in Form 10-Q issued earlier today contains a reconciliation of these non-GAAP financial results to the most comparable GAAP measures.Because of the high percentage of amortization expense, deferred revenue, and other non-cash non-operational items in our reported GAAP income, we report these non-GAAP measures as key performance metrics.Management believes these metrics help portray the underlying trajectory of the business and give you a view of operations from Management’s perspective since these are the metrics used internally to assess performance. Now it is my pleasure to turn the call over to John Campbell.
